Gtueein Smith, Chief Justice, concurring. Statutory duties imposed upon the Land Commissioner are ministerial. Act 282 of 1917. Section 5 contemplates that the Commissioner shall predicate his determinations upon reports made by a surveyor, together with the surveyor’s attending field notes. The Commissioner is permitted to promulgate rules for ascertaining whether land formations, are accretion or island, and the legislative langhage is such that, in the absence of fraud or collusion, the Commissioner’s findings shall be final. Section 4 of the Act authorizes issuance of “such muniment of title as is now provided by law for the sale of state lands”. In Lewis v. Owen, 146 Ark. 469, 225 S. W. 648, it was said that the Commissioner’s decision respecting land sought to be purchased by the petitioner in that case, could not be corrected or controlled by mandamus, even though error had occurred. The holding was cited in Wunderlich et al. v. Cates, 213 Ark. 695, 212 S. W. 2d 556. It is axiomatic that although an official’s discretionary actions pursuant to a statutory directive cannot be controlled by mandamus — and the corollary would be that such acts cannot be reached by injunction — no right of judicial review can be denied in an independent suit brought to test the facts motivating or supporting the ministerial finding — in this case the muniment of title “as is now provided by law for the sale of state lands”. The venue would be where the land is situated if in a single county.